EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Larsen on 11/23/2021.

The application has been amended as follows: 
Claims 24, 25, 26, 29-32 and 34 have been cancelled. 
The above change has been made to cancel rejected claims and thereby place the application in condition for allowance. 





The claims have been amended as indicated below according to a previous after-final amendment that had not been entered.

    PNG
    media_image1.png
    498
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    387
    658
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    79
    623
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    436
    651
    media_image4.png
    Greyscale

The above changes have been made to differentiate the claims over the prior art. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 3, 2021